Citation Nr: 1416682	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for Huntington's disease. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is not clear that the Veteran's complete service treatment records are associated with his claims file.  Significantly, the Board was unable to find his service enlistment or separation examination reports.  Such lack of evidence suggests that the may be outstanding service treatment records.  A review of the claims file found that exhaustive development for service treatment records has not been sought.   

In addition, VA treatment records note that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Furthermore, VA treatment records note that the Veteran receives treatment from N.N. Kumar, MD for his Huntington's disease.  While there are several letters from N.N. Kumar regarding the Huntington's disease, treatment records are not associated with the claims file.  Such evidence should be secured on remand.  

Finally, the Veteran's claim was denied in August 2006 on the basis that his Huntington's disease was a constitutional and developmental abnormality.  The Board points out, however, that regardless of whether the Veteran's Huntington's disease pre-existed service, presumptive service connection may be available.  See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested after service).  Moreover, service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Where, as here, no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for exhaustive development to secure complete service treatment records.  The development must specifically include contacting all storage facilities where records sought may have been retired, with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

2. Secure all relevant administrative and medical records considered in the determination on the claim for Social Security disability benefits from the Social Security Administration.  

3. Request that the Veteran and his representative provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to his claim on appeal that are not otherwise of record (to specifically include records from N.N. Kumar MD).  After securing the necessary authorizations for release of this information, the RO should undertake appropriate efforts to attempt to obtain any identified records.  The RO must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evidence by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  All development efforts should be associated with the claims file.  

4. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his in-service and post-service neurological symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

5. Schedule the Veteran for a VA examination to determine whether he has a neurologic disability, to include Huntington's disease, which is related to or had its onset in service.  All necessary tests should be conducted and the claims folder should be made available to the examiner.

The examiner must state likelihood that any neurologic disability found to be present existed prior to service. 

If the examiner concludes that a neurologic disability, to specifically include Huntington's disease, found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service or within one year of discharge from active duty.  

If the examiner diagnoses the Veteran as having a neurologic disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service or became manifest within one year of his discharge from active duty.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report as to the onset of his neurologic symptoms. 

6. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

